Citation Nr: 1547864	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-09 919	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for dysthymic disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee strain. 

3.  Entitlement to an initial disability rating in excess of 10 percent for right hip strain.

4.  Entitlement to an initial disability rating in excess of 10 percent for left hip strain.

5.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 

6.  Entitlement to an initial compensable disability rating for hallux valgus deformity of the right foot.

7.  Entitlement to an initial compensable disability rating for hallux valgus deformity of the left foot.

8.  Entitlement to service connection for residuals of a ruptured left ear.

9.  Entitlement to service connection for an eye injury.

10.  Entitlement to service connection for bilateral pes planus.

11.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2011 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the May 2011 rating decision, the RO denied entitlement to service connection for ruptured left ear, an eye injury, and bilateral pes planus; and granted service connection for bilateral hearing loss, right knee strain, right hip strain, left hip strain, and for hallux valgus deformity of the right and left feet, assigning all disabilities a noncompensable disability rating, all effective February 17, 2010, with the exception of the bilateral hallux valgus deformities which were granted effective March 26, 2010.  

In the June 2012 rating decision, the RO granted service connection for dysthymic disorder, and assigned a 30 percent disability rating, effective March 22, 2012.

In a May 2013 rating decision, the RO increased the disability ratings for right knee stain, and for right and left hip strain each to 10 percent, effective February 17, 2010.

A decision rendered by the Social Security Administration found the Veteran to be disabled due, at least in part, to back and psychiatric disabilities.  Thus, the Board finds that a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in this instance and the issue has been added for current appellate consideration.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

The issues of entitlement to service connection for an eye injury and for bilateral pes planus, and entitlement to a TDIU and extraschedular rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not have current residuals of a ruptured left ear.

2.  The evidence shows not more than level I hearing impairment of the right ear and level II hearing impairment of the left ear. 

3.  The service-connected right knee strain is manifested by pain and noncompensable limitation of motion.

4.  The service-connected right and left hip strains are manifested by pain and noncompensable limitation of motion.

5.  Hallux valgus deformities of the right and left feet are of only moderate severity.

6.  The service-connected dysthymic disorder results in some moderate difficulty with memory and understanding, and is manifested by symptoms of depressed mood, anxiety, and chronic sleep impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a ruptured left ear have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100, 4.86 (2015).

3.  The criteria for an initial disability rating higher than 10 percent for right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.102, 3.655(b), 4.1, 4.2, 4.6, 4.21, 4.44, 4.55, 4.59, 4.71a, DC 5260 (2015).

4.  The criteria for an initial disability rating higher than 10 percent for right hip strain have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.102, 3.655(b), 4.1, 4.2, 4.6, 4.21, 4.44, 4.55, 4.59, 4.71a, DC 5251 (2015).

5.  The criteria for an initial disability rating higher than 10 percent for left hip strain have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.102, 3.655(b), 4.1, 4.2, 4.6, 4.21, 4.44, 4.55, 4.59, 4.71a, DC 5251.

6.  The criteria for an initial compensable disability rating for hallux valgus deformity of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.102, 3.655(b), 4.1, 4.2, 4.6, 4.71a, DC 5280 (2015).

7.  The criteria for an initial compensable disability rating for hallux valgus deformity of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.102, 3.655(b), 4.1, 4.2, 4.6, 4.71a, DC 5280.

8.  The criteria for an initial disability rating higher than 30 percent for dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, DC 9433 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Regarding the increased rating claims, once service connection is granted, the claims are substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required.

With respect to the claim of service connection for a ruptured left ear, a February 2010 VCAA letter from the AOJ informed the Veteran of all elements required to substantiate the claim in accordance with 38 C.F.R. § 3.159(b).  

Concerning the duty to assist, the RO obtained the Veteran's service treatment records (STRs), has obtained VA and private treatment records, and the Veteran has been afforded VA examinations on the claims decided herein.  

The RO attempted to provide the Veteran with additional examinations with regard to the appeals related to hearing loss, foot, hip, knee and psychiatric disabilities.  In February 2015, the RO was advised, through VA's Compensation and Pension Service, that the Veteran declined to be scheduled these examinations.

In March 2015, the RO sent a letter to the Veteran and his representative, noting that it had previously advised him of the need for additional examinations but that it had been advised that he did not want to schedule the examinations.  It asked the Veteran to inform the RO if he was willing to attend the examinations; that he should contact his representative; and that his representative could assist him with any problems, special transportation needs or questions.  No further communications have been received from the Veteran or his representative.

Where a claimant fails without good cause to report for necessary examinations in connection with an original claim, the claim will be decided on the basis of the evidence of record.  38 C.F.R. § 3.655(b) (2015).  Examinations were needed in this case.  As discussed below, there were insufficient findings to substantiate entitlement to higher initial ratings for the disabilities for which the examinations were scheduled, nor did the record show current disability from a ruptured left ear.  The Veteran and his representative have provided no explanation for his unwillingness to report for examinations; hence there has been no showing of good cause.

While the record indicates that there may be outstanding private treatment records relevant to the initial ratings for psychiatric and orthopedic disabilities, and while further examination of these same disabilities was attempted in order to fully ascertain the severity of the disabilities, the appeal is decided on the basis of the evidence of record.  38 C.F.R. § 3.655(b).  The Board also notes that the RO had previously advised the Veteran of the need to submit the private treatment records and had offered him assistance in obtaining them.  He did not respond.  

The duty to assist has, therefore, been satisfied to the extent possible and there is no reasonable possibility that further assistance would be capable of substantiating his appeals, especially in light of the Veteran's refusal to appear for VA examinations.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt is given to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence shows that the Veteran suffered a left ear injury during service which was assessed as rule-out tympanic membrane perforation; but there is no medical or lay evidence of current residual disability from the in-service injury.

On VA examination in March 2010, the Veteran was noted to have no diseases of the auricles and no swelling or fluid was noted to be present.  The tympanic membranes were intact, and the tympanum and mastoids were unremarkable.  There was no active ear disease present and no infection of the middle ear.  In short, the ear examination was normal except for the presence of service-connected hearing loss.  The examiner concluded that the left ear canal and eardrum showed no permanent changes as a result of the noted in-service ear injury.  

The Veteran has not reported any specific ear disease other than the already service connected hearing loss.  The question of whether residuals of a ruptured left ear are present is a complex medical question and it would require medical expertise to say that any symptom or finding was attributable to residual disability from the in-service incident.  The Veteran is not shown to have such expertise.  Hence, his opinion is not competent evidence and is of little probative value.

To satisfy the requirement that there be a current disability, the condition must be shown proximate to the time of the current claim.  See Romanowsky v. Shinseki, 26 Vet. App. 303 (2013); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of current residuals of a ruptured left ear, service connection cannot be granted.

A preponderance of the evidence is against the claim for service connection for ruptured left ear; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107.

III.  Initial Disability Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

In evaluating the severity of a disability, it is essential trace the Veteran's medical history by considering the whole recorded history; thereby ensuring that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014); see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When considering initial ratings, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which a veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012);  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  See id.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.
      
      
      
      A.  Bilateral Hearing Loss

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by puretone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, DC 6100.  

To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Martinak v. Nicholson, 21 Vet. App. 447 (2007); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Other than in exceptional cases of hearing loss, VA arrives at the proper designation of hearing loss in each ear by mechanical application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear.  Exceptional hearing loss exists if there is 30 decibels or less of loss at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.; or 55 decibels or more at all relevant frequencies.  38 C.F.R. § 4.86.  There is no evidence of an exceptional pattern of hearing loss in this appeal.

The only available testing during the appeal is found in the report of a July 2010 VA audiological examination.  The results of audiometric testing were as follows in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
10
15
65
55
LEFT
20
30
60
55

The average pure tone threshold in the Veteran's right ear was 36.25 decibels, and the average pure tone threshold in his left ear was 41.25 decibels.  Maryland CNC speech recognition testing revealed a score of 92 percent for the right ear and 88 percent for the left ear.  

These results equate to the assignment of only level I hearing loss for the right ear and level II hearing loss for the left ear upon application of Table VI; which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

The evidence does not support a finding that the Veteran is entitled to a compensable disability rating for service-connected bilateral hearing loss, as the only available evidence during the appeal period shows noncompensable hearing loss as noted above.  See 38 C.F.R. § 4.85, Table VI. 

The Board has considered the Veteran's statement during the July 2010 VA audiological examination that he had difficulty hearing normal television volume, that he could not hear his watch alarm and other high pitched sounds, and that he had difficulty with speech recognition, including with his family.  As just noted, however, the schedular rating is based on the mechanical application of the rating criteria to the test results.  See Martinak, supra.  .

A preponderance of the evidence is against a higher initial rating.  Therefore, the claim of entitlement to an initial compensable disability rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(a); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  


      B.  Right Knee Strain

The Veteran is currently assigned a 10 percent disability rating for right knee strain based on a noncompensable limitation of extension accompanied by pain.  

Knee disabilities are rated according to the varying types of functional impairments that may be present.  Diagnostic Codes 5260 and 5261 specifically set forth rating schedules for limitation of motion of the knee.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2015).  Diagnostic Code 5260 provides for a noncompensable rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Diagnostic Code 5261, governs limitation of extension and provides for a noncompensable rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee that is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, DC 5257.

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved, in this case Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a, DCs 5003 and 5010.  If a compensable degree of limitation of motion is not attainable under the relevant rating criteria, then DC 5003 provides for a 10 percent rating for each such major joint or group of minor joints affected by limitation of motion.  In that event, the limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

A February 2009 x-ray of the right knee showed normal results.  During VA examination in March 2009, the Veteran denied having pain of the right knee.  Other than right knee strain, no significant disability was noted.  During examination of the knee in September 2010, right knee flexion was zero to 120 degrees and extension was normal to zero degrees.  There was no indication of pain, fatigue, weakness, lack of endurance, or incoordination of the right knee.

During a May 2012 VA primary care consultation, the Veteran reported right knee pain and indicated that he felt like his joint was swollen inside.  July 2012 VA x-rays of the right knee were unremarkable.  An August 2012 VA pain consultation report continued to show the Veteran's range of motion from zero to 120 degrees, with crepitus and minimal effusion.  

The Veteran was scheduled for a new VA examination of his right knee in February 2015.  He declined to appear, however, for new examinations.  Cf. 38 C.F.R. § 3.655(b).  

Based on the evidence, there is no indication that the Veteran has a compensable limitation of right knee motion.  At most, he has minimal limitation of flexion accompanied by pain.  He does not have limitation of extension.  

A preponderance of the evidence is against a higher initial rating.  Therefore, the claim of entitlement to an initial disability rating higher than 10 percent for right knee strain must be denied.  38 U.S.C.A. § 5107(a); Ortiz, supra.


      C.  Right and Left Hip Strain

The Veteran is currently in receipt of 10 percent disability ratings based noncompensable limitation of motion accompanied by pain involving each hip.  

Hip disability is rated under DCs 5250 through 5255, with 5251, 5252, and 5253 being the relevant criteria for the Veteran's disability.  38 C.F.R. § 4.71a. 

Under DC 5251, a 10 percent disability rating may be assigned for disabilities marked by thigh extension limited to 5 degrees.  Id.

Under DC 5252, a 10-percent rating is warranted where hip flexion is limited to 45 degrees.  A 20- percent disability rating is warranted where flexion is limited to 30 degrees; 30 percent where flexion is limited to 20 degrees; and, 40 percent where flexion is limited to 10 degrees.  Id. 

Under DC 5253, which considers impairment of the thigh, a 10-percent disability rating is assigned where there is limitation of rotation of the leg, with inability to toe-out more than 15 degrees.  A 10-percent disability rating may also be assigned where the disability is manifested by limitation of adduction of the leg, with the inability to cross the legs.  A 20-percent maximum schedular disability rating is appropriate where there is inability to abduct beyond 10 degrees.  Id. 

The normal range of hip flexion is from 0 to 125 degrees and the normal range of hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).

April 2009 x-rays of the left hip showed no acute osseous abnormalities or significant degenerative changes.  

A September 2010 VA examination of the Veteran's hips right hip flexion was measured to 100 degrees, extension to 20 degrees, and abduction was 45 degrees.  Range of motion of the left hip was to 90 degrees flexion, 20 degrees extension, and 45 degrees abduction.  After three repetitions, the Veteran's right hip flexion was further limited to 95 degrees.

During the examination of the Veteran's right and left hip disabilities, he reported having flare-ups of the hip disabilities, resulting in weakness, fatigue, and incoordination during flare-ups.  The examiner did not indicate what additional limitation of function, i.e. limitation of motion, the Veteran experienced due to weakness, fatigue, and incoordination during flare-ups.  See Deluca v. Brown, 8 Vet. App. 202 (1995).  Nonetheless, because the Veteran failed to report to a scheduled February 2015 VA examination, the Board is left to decide the claim on the evidence of record which does not provide any indication that his weakness, fatigue, and incoordination during flare-ups of hip disability results in additional limitation of motion.  38 C.F.R. § 3.655(b).  

A July 2012 VA physical medicine rehabilitation consultation noted that his hip active ranges of motion were within normal limits and that x-rays showed no significant narrowing of the joint space.  Ongoing VA treatment records noted continual complaints of hip pain.

Based on the evidence, the Veteran does not have a compensable limitation of right or left hip motion.  Aside from minimal limitation of bilateral hip flexion and pain, there are no other identified hip disability manifestations.  

A preponderance of the evidence is against higher initial ratings for the Veteran's hips.  Therefore, the claims of entitlement to initial disability rating higher than 10 percent for right and left hip strain must be denied.  38 U.S.C.A. § 5107(a); Ortiz, supra.

      D.  Hallux Valgus Deformity

The Veteran's hallux valgus deformities of the right and left feet are each currently rated as noncompensable. 

Disabilities of the feet are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  Since the Veteran's diagnosed disabilities specifically encompass hallux valgus, only the rating criteria under Diagnostic Code 5280 are herein considered.  There is no evidence of bilateral weak foot (DC 5277), acquired claw foot (DC 5278), metatarsalgia (DC 5279), hallux rigidus (DC 5281), or malunion or nonunion of the tarsal or metatarsal bones (DC 5283), and the Veteran's claim for pes planus remains on appeal.  

Diagnostic Code 5280 provides for a 10 percent disability rating for unilateral hallux valgus that either has been operated with resection of the metatarsal head; or that is severe, meaning equivalent to amputation of the great toe.

During a March 2010 VA examination of the feet, the Veteran was noted to have moderate hallux valgus deformity of each foot, per x-ray evidence.  A September 2010 VA examination report noted his complaint of constant foot pain since service.  His employment was previously affected by pain on long periods of standing.  His feet were negative on both examinations for weakness, stiffness, swelling, heat, redness, fatigability, or lack of endurance.  Pain was present while standing but not during walking or rest.  The examiner reiterated findings with respect to hallux valgus.  

Based on this evidence, there is no indication that the Veteran has undergone an operation for hallux valgus, and x-ray evidence indicates that he has only moderate hallux valgus, not severe.  VA was unable to obtain newer evidence with respect to these claims as the Veteran did not appear for scheduled February 2015 examination of his feet.  38 C.F.R. § 3.655(b)

A preponderance of the evidence is against compensable initial ratings.  Therefore, the claims of entitlement to an initial compensable disability rating for the Veteran's right and left hallux valgus disabilities must be denied.  38 U.S.C.A. § 5107(a); Ortiz, supra. 

      E.  Dysthymic Disorder

The criteria for evaluating dysthymic disorder are found at 38 C.F.R. § 4.130, Diagnostic Code 9433.  The disability is rated under the General Rating Formula for Mental Disorders.  Under this formula, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease wore efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130 (2012).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a) (2012).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b) (2012).

The Veteran was afforded an initial VA mental disorders examination in April 2012.  The examiner only diagnosed dysthymic disorder.  He assessed that that the Veteran experienced occupational and social impairment due to mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during period of significant stress.  The Veteran reported only one instance of a prescription to manage anxiety during a period of bereavement in 2008.  He reported sporadic alcohol use, not to intoxication.  His symptoms included depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood. 

An August 2015 mental residual function capacity assessment conducted in association with the Veteran's application for disability benefits administered by the Social Security Administration (SSA), noted that the Veteran had some moderate understanding and memory limitations, some moderate concentration and persistence limitations, some moderate social interaction limitations, and some moderate adaptation limitations.  

A prior July 2013 SSA disability evaluation noted ongoing depression and anxiety.  The depression was noted to be mild, and to have been more severe in the past.  The examiner noted that the Veteran would have moderate difficulties sustaining attention to work, and following and understanding directions, and making appropriate decision in the job setting.  

VA treatment records reflect that the Veteran reported symptoms of depression in September 2014, noting that he was still grieving after his wife passed away in March.  The VA treatment records reveal that he has used multiple forms of medication to treat his symptoms.  

A November 2014 VA mental health consultation report noted that the Veteran was isolated in the mountains with little peer relationships; however mental health testing revealed generally positive findings.  During a July 2015 VA primary care consultation, the Veteran reported having less anxiety.  Overall, recent VA treatment records reflect that his anxiety and depression have been reasonably stable.

The foregoing evidence fails to suggest that the Veteran has occupational and social impairment with reduced reliability and productivity.  There is no evidence of speech impairment, panic attacks, difficulty understanding complex commands, of impaired judgments, impaired abstract thinking, or of disturbance of motivation and mood.  

While the Veteran was noted to have some moderate difficulty with memory and understanding, and to have had flattened effect in one instance, his noted symptoms more closely fit within examples listed under the criteria for a30 percent evaluation; namely, those of depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  In fact, his depression and anxiety symptoms over the years, and especially more recently, have primarily been noted as mild. 

A preponderance of the evidence is against a higher initial rating.  Therefore, the claim of entitlement to a higher initial disability rating for dysthymic disorder must be denied.  38 U.S.C.A. § 5107(a); Ortiz, supra.


ORDER

Entitlement to service connection for ruptured left ear is denied.

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.

Entitlement to a higher initial disability rating for right knee strain is denied.

Entitlement to a higher initial disability rating for right hip strain is denied.

Entitlement to a higher initial disability rating for left hip strain is denied.

Entitlement to an initial compensable disability rating for hallux valgus deformity of the right foot is denied.

Entitlement to an initial compensable disability rating for hallux valgus deformity of the left foot is denied.

Entitlement to a higher initial disability rating for dysthymic disorder is denied.


REMAND

Although the Veteran declined to report for a VA foot examination in February 2015;  further examination is not required with regard to the pes planus claim, because clarification is potentially available from a prior September 2010 VA examiner.  That examiner provided an opinion that the Veteran's claimed pes planus was not at least as likely as not incurred during or as a result of service.  The examiner based this opinion on the Veteran's report of having flat feet prior to service.  While pes planus ("PP") was noted on the Veteran's enlistment examination, it is unclear whether multiple instances of foot pain during service constituted an increase in the underlying severity of pes planus.  See 38 C.F.R. § 3.306 (2015).

Medical evidence in the SSA records shows that the Veteran was treated for a corneal ulcer of the right eye during the appeal period in September 2010.  He also reported having multiple eye injuries, especially of the right eye, during service.  In spite of the evidence, he has not been afforded a VA examination for his claimed eye disability.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, with respect to the TDIU issue, the Board cannot fairly adjudicate the claim without obtaining an adequate medical opinion regarding the effects of the Veteran's service-connected disabilities, together, on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Given the need to fully evaluate the effect of the Veteran's service-connected disabilities on his employability, it would be premature to decide whether extraschedular consideration is warranted at this time.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Accordingly, these claims are REMANDED for the following action:

1.  Ask the examiner who conducted the September 2010 foot examination to review the claims file and address the following:  

A)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's pes planus underwent an increase in disability during service?  

In providing this opinion, the examiner should address specific instances of foot pain during service, and note whether these were the result of pes planus.

B)  If pes planus at least as likely as not increased in severity during service, the examiner should provide an opinion as to whether such increase in severity was clearly and unmistakably (highest degree of medical certainty) due to the natural progression of the disability.  

If the examiner is not available, ask another equally qualified examiner to review the entire record and provide the requested opinion.  The examiner should provide reasons for all opinions, addressing the medical evidence and Veteran's reports.

2.  Schedule the Veteran for a VA ophthalmologic examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The VA examiner should diagnose and describe any eye disabilities, excluding developmental errors of refraction, found to be present.  The examiner should also identify all eye disabilities diagnosed since February 2010, to include a right eye corneal ulcer.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any eye disability diagnosed since February 2010, to include the right eye corneal ulcer, had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury.  

The examiner should specifically address evidence of eye injury during service, including via the Veteran's lay reports. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the relevant lay contentions and objective medical findings leading to the conclusions.

3.  Obtain a VA opinion with respect to whether the Veteran's service connected disabilities (i.e., dysthymic disorder, lumbar strain with degenerative disc disease, right hip strain, left hip strain, right knee strain, left knee strain, bilateral hearing loss, and bilateral hallux valgus deformities), together, render him unable to work in occupations that he would otherwise be qualified to perform.

The examiner should describe whether considering claimed pes planus and eye disabilities to be service-connected would alter this opinion. 

The examiner should review the claims file, including this REMAND, and provide reasons for all opinions, addressing the medical evidence and Veteran's reports.

4.  If the Veteran does not meet the percentage requirements for TDIU, refer that issue to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).

Then, determine whether the file should be referred for consideration of entitlement to an extraschedular rating.

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


